DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1,5-8 and 10-11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,5-8 and 10-11 of U.S. Patent No. 10311210 in view of Rosenblum (20050049746).

Application claim 1: patent claim 1 recites all limitations of the application claim 1, with the exception that application claim 1 recites a first device in communication with a first computer, and a second device in communication with a second computer, while patent claim 1 recites a physician's server, and an auxiliary computer, respectively.
Additionally, application claim 1 recites wherein said second data structure does not identify said patient, while patent claim 1 does not.
Rosenblum teaches a plurality of suitable electronic data entry devices (Figure 1 label 4300, page 6 paragraph 0103). Additionally, Rosenblum further teaches drug specific education advertising but not patient specific (page 4 paragraph 0070).
It would have been obvious to one of ordinary skill in the art, before the invention was made, to have modified the computers recited in patent claim 1 to include data entry devices, as taught by Rosenblum, in order to provide the user with a suitable way to enter data into the computer (Rosenblum; page 6 paragraph 0103).
Additionally, since advertising is a key factor in the success of any business, it is common for businesses to tailor advertising to their customers. As discussed by Rosenblum, businesses have resorted to different types of advertising contents, including drug specific and/or patient specific. This practice is well known in the business community, according to Rosenblum.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before the invention was made, to pick the advertising that do are not specific to the patient, and thus do not identify the patient, and incorporate it into the computer of patent claim 1 since there are a finite number of identified, predictable potential solutions (i.e. types of advertising contents) to the recognized need (customer sales) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).

Application claims 5-8 and 10: Dependent patent claims 5-8 and 10 recite substantially similar steps as application claims 5-8 and 10. The application claims are also rejected for similar rationale as applied to parent application claim 1 above, and incorporated herein. 
	In particular, although application claims 7 and 10 recite first devices and first computers, these limitations are taught by Rosenblum and would have been obvious to one of ordinary skill in the art at the time the invention was made, as discussed above, and incorporated herein.

Application claim 11: patent claim 11 recites all limitations of the application claim 11, with the exception that application claim 11 recites a first computer, and an external computer, while patent claim 11 recites a physician's server, and an electronic prescribing vendor’s server, respectively.
Rosenblum teaches the first computer, as discussed above with respect to claim 1, and incorporated herein.
Rosenblum further teaches an external computer (page 2 paragraph 0046, page 5 paragraph 0086 illustrating a browser served by a server [considered to be a form of “external computer”]).
It would have been obvious to one of ordinary skill in the art, before the invention was made, to have modified the computers recited in patent claim 11 to include data entry devices, as taught by Rosenblum, in order to provide the user with a suitable way to enter data into the computer (Rosenblum; page 6 paragraph 0103), and to further include an Web server, as also taught by Rosenblum, in order to provide a Web browser with conveniently displayed data for the user (Rosenblum; page 2 paragraph 0046, page 5 paragraph 0086).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1,5-8 and 10-11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A method for generating information for a patient related to a prescribed medication, the method comprising: 
providing: 
a first device in communication with a first computer, said first computer attached to the Internet and running content requesting software; and 
a second device in communication with a second computer, said second computer attached to the Internet and running selection software;
entering prescription information into said first device, said first device communicating at least a portion of said prescription information to said content requesting software, in connection with a medication being prescribed to a patient; 
said content requesting software forming a first data structure including at least a portion of said prescription information; 
said content requesting software transmitting said first data structure to said second computer; 
said selection software using at least a portion of said first data structure to select content for said patient; 
said second device requesting said selected content from said second computer; 
only upon receipt of such a request from said second device, said second computer sending a second data structure indicative of said content to said second device; 
wherein said second data structure does not identify said patient.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because a person providing content for a patient who is prescribed a medication is directed towards commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP § 2106.04(a)(2)(II) 
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes” because it is directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2)(III)
That is, other than reciting servers and a generic computer, nothing in the claim elements precludes the step from practically being performed in the mind.
	For example, but for the servers, entering prescription information as part of a medication being prescribed to a patient may be performed by a person either mentally, or with pen and paper.
	Similarly, but for the servers, forming a data structure including the prescription information and using this data structure to select content for the patient may be performed by a person either mentally, or with pen and paper.
	Finally, but for the servers, requesting and providing data may also be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
In particular, the claim involves nothing more than automating the generating and providing of information without any particular inventive technology, i.e. an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 5-8 and 10-11 reciting limitations further defining the contents of the data structure, the functions of the content/data, the location or and apparatus for data entry, and the server, and further reciting steps of reformatting content, indicating data, and queuing the content).  
 Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
providing: 
a first device in communication with a first computer, said first computer attached to the Internet and running content requesting software; and 
a second device in communication with a second computer, said second computer attached to the Internet and running selection software;
said first device communicating at least a portion of said prescription information to said content requesting software,
said content requesting software transmitting said first data structure to said second computer; 
said contenting requesting software, selection software, second device, and second computer further processing, sending, and receiving data.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The servers and computer devices have been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. This amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
The claim does not focus on how the usage of the servers and computers leads to an improvement in the technology of servers and computers nor does it describe how the servers and computer devices communicate or are used aside from the broadly recited functions for performing the generating and providing information.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-8 and 10-11 reciting generic servers and computers performing generic computer functions of entering and processing data).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: providing: a first device in communication with a first computer, said first computer attached to the Internet and running content requesting software; and a second device in communication with a second computer, said second computer attached to the Internet and running selection software; said first device communicating at least a portion of said prescription information to said content requesting software, said content requesting software transmitting said first data structure to said second computer; said contenting requesting software, selection software, second device, and second computer further processing, sending, and receiving data; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Generating and providing information related to prescribed information is not rooted in technology, but can be, and for many years has been and continues to be, performed manually.
There is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer networks 
At best, all improvements are provided by the abstract concept, and the computer is invoked with a high level of generality in a post hoc manner to implement the abstract concept, without actually improving efficiency of the computer or any other technological aspect of the computer.
Instead, the servers, computer devices, and software function solely as mechanisms for the entering, selecting, and transmitting of data to be performed more quickly
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 5-8 and 10-11 reciting generic servers and computers performing generic computer functions of entering and processing data). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-8, 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblum in view of Perkowski (5950173) and Delph (6286029).

Claim 1: Rosenblum teaches:
A method (page 1 paragraph 0004 illustrating a method) for generating information for a patient related to a prescribed medication (Figure 3, page 2 paragraph 0039 illustrating generating data as a patient is being examined and treated by a doctor, wherein the data represents a prescription medication), the method comprising: 
providing: 
a first device (Figure 1 label 4300, page 6 paragraph 0103 illustrating an electronic data entry device) in communication with a first computer (Figure 1 label 4200, page 6 paragraph 0103 illustrating the electronic data entry device 4300 syncing with the workstation 4200), said first computer attached to the Internet (Figure 1 label 4200, page 3 paragraph0050, page 4-5 paragraph 0084 illustrating that the workstation 4200 is connected to the Internet) and running content requesting software (page 5 paragraph 0086 illustrating the workstation 4200 receiving data used to create a prescription [considered to be a form of “content requesting software”]); 
a second device (Figure 2 label 3450 illustrating a visual monitor) in communication with a second computer (Figure 2 label 3200, 3300 illustrating a computer including a manager module 3200 and local cache 3300), said second computer attached to the Internet (Figure 2 label 3500 illustrating that the computer is connected to the Internet) and running selection software (page 3 paragraph 0056 illustrating the manager module 3200 and the local cache 3300 managing data relating to advertising [considered to be a form of “selection software”]);
entering prescription information into said first device (page 5 paragraph 0086 illustrating entering prescription data into the electronic data entry device 4300), said first device communicating at least a portion of said prescription information to said content requesting software (page 5 paragraph 0086 illustrating the electronic data entry device 4300 providing prescription data to the prescription creation software operating on the workstation 4200), in connection with a medication being prescribed to a patient (page 5 paragraph 0086 illustrating the electronic prescription representing a prescription issued to the patient);
said content requesting software forming a first data structure including at least a portion of said prescription information (page 5 paragraph 0086 illustrating the prescription creation module operating on the workstation 4200 creating prescription data [considered to be a form of “first data structure”]);
said content requesting software transmitting said first data structure to said second computer (page 5 paragraph 0097 to page 6 paragraph 0099 illustrating the workstation 4200 sending the prescription data to the server 2000, page 4 paragraph 0070 illustrating the server 2000 sending the prescription data to the manager module 3200 computer);
said second device requesting said selected content from said second computer (page 8 paragraph 0123 illustrating the visual display 3450 requesting data from the manager module 3200 computer); 
only upon receipt of such a request from said second device, said second computer sending a second data structure indicative of said content to said second device (page 8 paragraph 0123 illustrating authorizing the patient’s prescription [considered to be a form of “only upon receipt”, because unrequested data or unauthorized requests will not be processed] and providing the prescription data to the visual display 3450);
wherein said second data structure does not identify said patient (page 4 paragraph 0070 illustrating that the advertising data is drug specific but not patient specific [referencing “and/or” embodiments taught by Rosenblum).
Assuming arguendo Rosenblum does not teach the recited “content” as being retrieved over the Internet:
Perkowski teaches a server connected to the Internet (column 8 line 33-37) and providing content information (column 22 line 50), wherein the content information comprises NDC-specified drug (column 9 line 32).
Delph further teaches a kiosk requesting data from a server over the Internet and receiving advertising data from the server (Figure 1, column 3 line 12-24), wherein the system processes content data (Abstract).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the remote advertising content servers of Perkowski and Delph within the prescription processing system of Rosenblum with the motivation of quickly providing advertising data relevant to the consumer’s interest (Perkowski ; column 4 line 48-54), and to provide an easy way to update advertising data by simply updating the server instead of updating local copies of the distributed data, as is well known in the art (also from Delph; column 3 line 25-28).

Claim 5: Rosenblum in view of Perkowski and Delph teach:
The method of claim 1 (as discussed above and incorporated herein).
Rosenblum further teaches:
wherein said content functions to induce said patient to purchase a particular product (page 4 paragraph 0070 illustrating that the advertising, coupons, marketing materials, as well as refills [considered to be “said contents"] are provided to the patient to induce the patient into buying these things).

Claim 6: Rosenblum in view of Perkowski and Delph teach:
The method of claim 5 (as discussed above and incorporated herein).
Rosenblum further teaches:
wherein said content functions to induce said patient to purchase a particular brand of medication (page 6 paragraph 0106 illustrating refilling only with a specific brand as prescribed, page 4 paragraph 0070 illustrating drug specific advertising and marketing data and refill reminders [considered to be a form of “a particular brand of medication”]).

Claim 7: Rosenblum in view of Perkowski and Delph teach:
The method of claim 1 (as discussed above and incorporated herein).
Rosenblum further teaches:
wherein said first device comprises a physician's device (Figure 1 label 4300 illustrating the electronic data entry device 4300 belonging to a Dr. Number One, Two, etc.), and said first computer comprises a physician's server (Figure 1 label 4200, page 6 paragraph 0103 illustrating the workstation 4200 being a sync hub for the electronic data entry device 4300, and is therefor considered to be a form of “physician’ server”], additionally, Figure 1 label 2000 illustrating a server in connection with the physician’s electronic data entry device 4300 used for receiving the prescription data generated by the physician, as in page 5-6 paragraph 0098, and is also considered to be a form of “physician’s server”]).

Claim 8: Rosenblum in view of Perkowski and Delph teach:
The method of claim 7 (as discussed above and incorporated herein).
Rosenblum further teaches:
wherein said physician's device comprises a handheld computer (page 6 paragraph 0101 illustrating the doctor’s electronic data entry device 4300 can be a handheld computer).

Claim 10: Rosenblum in view of Perkowski and Delph teach:
The method of claim 1 (as discussed above and incorporated herein).
Rosenblum further teaches:
wherein said first computer comprises an electronic prescribing vendor's server (Figure 1 label 4300, 2000, page 3 paragraph 0050 illustrating the central server 2000 providing vendor and production information [considered to be a form of “electronic prescribing vendor’s server”).

Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblum in view of Perkowski and Delph as applied to claim 1 above, and further in view of Tillman (20030216981).

Claim 11: Rosenblum in view of Perkowski and Delph teach:
The method of claim 1 (as discussed above and incorporated herein).
Rosenblum further teaches:
wherein said first computer comprises a web browser accessing an external computer (page 2 paragraph 0046, page 5 paragraph 0086 illustrating browser application software for browsing, page 4 paragraph 0070 illustrating advertising and marketing data retrieved from a server).
Rosenblum in view of Perkowski and Delph do not teach:
acting as an application service provider (ASP).
Tillman teaches:
acting as an application service provider (ASP) (page 2 paragraph 0030 illustrating an ASP vendor Web site hosted at a central location).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the ASP server of Tillman within the prescription processing system of Rosenblum in view of Perkowski and Delph with the motivation of providing an easy way to reconcile various vendors into a central site that is easier to process without having to process each vendor individually (Tillman; page 1 paragraph 0010-0013).

Response to Arguments
In the Remarks filed on 05 May 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 4 Applicant contents that the claims are not obvious over the claims of US Patent 10,311,210.
Upon further review and material consideration, Examiner maintains that the claims are obvious in view of the claims of US Patent 10,311,210 in view of Rosenblum, as discussed above and incorporated herein.

On page 5-7 Applicant argues that the claims do not recite an abstract concept.
As discussed above and incorporated herein, the claims are directed towards the process of selecting and providing data in conjunction with a prescription.
The recited computer have been shown to be generic computers invoked with a high level of generality in a post hoc manner to implement the abstract concept by performing the known and existing functions as recognized in the art.
Accordingly, the concept of providing data when processing a prescription is directed towards certain methods of organizing human activity, because such activities are typically performed by a pharmacist or other personnel when filling a prescription. Additionally, the step of selecting content for a prescription may be performed in the human mind either mentally or with pen and paper, as discussed above and incorporated herein.
Regarding the assertion on page 7 that the two computers provide security, to the extent that any improvement is provided, the improvement is provided by the abstract concept of having an additional person providing the advertising content without revealing to that person any patient data. In contradiction to Applicant’s assertion, the computers are merely invoked as a tool to implement the abstract concept. Indeed, the data structure recited by the claims are highly generic and functional in nature, in that the claims merely describe the functions to be performed by the computer with a high level of generality, without specifically setting forth the technical description of the data structure or how the functions would be performed by a computer, for example.
The claimed data is part of the abstract concept, and therefore the fact that the data does not identify the patient does not render the data non-abstract.

On page 8 Applicant argues that the amendment in parent application 14/296,098 were eligible.
First, eligibility turns on the specific facts in each case. Here, the claims are patentably distinct from all previously issued patents, as Applicant has argued on page 4.
Second, the claims in 14/296,098 recite additional elements not currently recited. Therefore, eligibility is not present in the instant pending claims.
Similar rationale applies to the additional arguments on page 8.

On page 9 Applicant argues that the claims provide a technical solution to the technical problem of eavesdropping of Internet communications.
Examiner submits that eavesdropping is not a problem that is specific to Internet communication, but is instead pertinent to all forms of communications.
Furthermore, Applicant’s solution to solve this purported technical problem is to abstain from sending any data identifying the patient. This technique is not a technical solution, as discussed above, because omitting patient data from the transmitted data is part of the abstract concept in the context of the claim.

On page 9-10 Applicant further argues that the claims provide the technical solution of not returning any patient identifying data.
As discussed above, this solution is provided for by the abstract concept, and is not part of the technical solution.
In making these arguments, Applicant does not refer to the Specification as originally filed, or any other filed evidence, to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. MPEP 2106.05(a)
Instead, Applicant makes mere allegations that the claims provide a technical solution, without providing any objective evidence that the one of ordinary skill in the art would recognize that the claims provide a technical improvement.

On page 10-11 Applicant argues that the claims are similar to those of Enfish.
In making this argument, applicant rehashes arguments previously addressed above, and incorporated herein.
In particular, all of the benefits argued by Applicant may be achieved by performing the abstract concept using any generic computer, or without any hardware at all. This is in stark contrast to the self-referential tables of Enfish, which would not be practically performed in the human mind and instead provides a technical improvement in the field of database management, for example.
In the instant pending claims, there is no technical details regarding how the prescription data would be processed, or how the content would be generated, for example. Instead, the claims merely functionally limits the second data structure as to not identify the patient, without specifically reciting what is actually contained in the data structure. This negative limitation is general in nature, and cannot improve technology by merely excluding certain data from transmission. For example, the computer may simply return the news and weather, which would not identify the patient, but is nonetheless not considered to a technical solution.

On page 13-16 Applicant attempts to argue that Rosenblum does not teach the claimed limitations.
In making this argument, Applicant provides a table which “appears to be asserted in the Office Action as the computer elements of Rosenblum and their corresponding computer elements of the present claim 1, as amended”.
Examiner submits that the argument is based on an erroneous assumption, because claim 1, as amended, recites certain limitations that were not previously presented. For example, no first device, second device, first computer, or second computer were previously recited.
Therefore, it would not be possible for any previous Office Action to equate any part of Rosenblum to these limitations because these limitations were not previously presented.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is directed to the section above for the current mapping of Rosenblum.

For these reasons, Applicant’s argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O Hara (Interactive multimedia: Different strokes for different folks) discloses a kiosk used to verify prescriptions and providing advertising (page 19 column 2 paragraph 2-3).
Tiley (7020623) discloses advertising in drug stores (column 7 line 65).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626